Exhibit 10.1

FOURTH AMENDMENT TO FORBEARANCE AGREEMENT

This Fourth Amendment to Forbearance Agreement, dated as of January 31, 2020
(this “Agreement”) is among KEY ENERGY SERVICES, INC., a Delaware corporation
(the “Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company
(“Key Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), Lenders party to this Agreement and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), which amends that certain Forbearance
Agreement, dated as of October 29, 2019, as amended by the Amendment to
Forbearance Agreement, dated as of December 6, 2019, the Second Amendment to
Forbearance Agreement and Amendment No. 2 to Loan Agreement, dated as of
December 20, 2019 and the Third Amendment to Forbearance Agreement, dated as of
January 10, 2020 (as amended, the “Forbearance Agreement”), by and among the
Borrowers, the Administrative Agent and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Loan and Security Agreement
dated as of December 15, 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”; unless otherwise defined
herein, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Loan Agreement
or the Forbearance Agreement, as applicable);

WHEREAS, Borrowers, the Lenders and the Administrative Agent are parties to the
Forbearance Agreement, pursuant to which the Lenders and the Administrative
Agent agreed to forbear from exercising certain default-related rights and
remedies against Borrowers and the other Obligors with respect to the Specified
Defaults during the Forbearance Period;

WHEREAS, on January 24, 2020, Borrowers and certain parties to the Term Loan
Credit Agreement entered into that certain Restructuring Support Agreement (as
amended, modified or supplemented from time to time, the “RSA”), pursuant to
which, among other things, the parties thereto have agreed to (i) extend the
forbearance period under the Term Loan Forbearance Agreement until the date on
which the RSA has been validly terminated in accordance with its terms and
(ii) use their respective commercially reasonable best efforts to consummate the
Restructuring (as defined therein);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend the Forbearance Agreement to extend the Forbearance Period
set forth therein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment on terms and subject to conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 hereof:

1.1 The Recitals to the Forbearance Agreement are hereby amended and restated to
read in their entirety as follows:



--------------------------------------------------------------------------------

“RECITALS

WHEREAS, Borrowers, the Lenders and the Administrative Agent are parties to the
Loan Agreement;

WHEREAS, the Company has not made the interest payment due on October 18, 2019
in a timely manner in accordance with the Term Loan Credit Agreement (the
“Original Term Loan Event of Default”);

WHEREAS, on January 24, 2020, Borrowers and certain other parties to the Term
Loan Credit Agreement entered into a Restructuring Support Agreement (hereinafer
referred to as the “RSA”) pursuant to which, among other things, the Term Loan
Forbearance Agreement (as defined below) has been revised to add as additional
“Specified Defaults” thereunder such additional “Defaults” and/or “Events of
Defaults” under the Term Loan Credit Agreement that are specified in
Section 9(b)(ii) of the RSA as such Section is in effect on January 31, 2020
(such “Defaults” and “Events of Default” are referred to herein as the
“Additional Term Loan Events of Default”);

WHEREAS, the Original Term Loan Event of Default and Additional Term Loan Events
of Default give rise to an immediate Event of Default pursuant to
Section 12.1(f) of the Loan Agreement (collectively, the “Specified Defaults”);

WHEREAS, Borrowers have requested that during the Forbearance Period (as
hereinafter defined), the Administrative Agent and the Lenders party hereto
(sometimes referred to herein individually as a “Lender Party,” and collectively
as the “Lender Parties”) agree to forbear from exercising any of their Default
or Event of Default related rights and remedies against Borrowers and the other
Loan Parties solely with respect to the Specified Defaults in accordance
herewith that would otherwise be exercisable by the Lender Parties but for this
Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender
Parties are willing to agree to such a forbearance but only on the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:”

1.2 The last sentence of Section 3(a) of the Forbearance Agreement is hereby
amended and restated to read in its entirety as follow:

“As used herein, the term “Forbearance Period” shall mean the period beginning
on the date hereof and ending on the earliest of (i) a Forbearance Termination
Event (as defined below), (ii) February 28, 2020 and (iii) the date on which the
RSA is validly terminated in accordance with Section 8 thereof; provided that,
notwithstanding anything to the

 

2



--------------------------------------------------------------------------------

contrary herein, the Forbearance Period shall terminate automatically and
without notice of termination immediately upon (A) the occurrence of an Event of
Default of the type set forth in Section 12.1(h) of the Loan Agreement, or
(B) the termination or expiration of any other forbearance granted by another
creditor pursuant to the Term Loan Forbearance Agreement (as defined below).”

2. No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the forbearance expressly set forth in
Section 3 of the Forbearance Agreement (as amended hereby), the Loan Agreement
shall remain unchanged and in full force and effect. Except as expressly set
forth in Section 3 of the Forbearance Agreement (as amended hereby), the
execution, delivery, and performance of this Agreement shall not operate as a
waiver of or as an amendment of, any right, power, or remedy of Administrative
Agent or the Lenders under the Loan Agreement or any of the other Loan Documents
as in effect prior to the date hereof, nor constitute a waiver of any provision
of the Loan Agreement or any of the other Loan Documents. The agreements set
forth herein are limited to the specifics hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
not excuse future non-compliance under the Loan Agreement or other Loan
Documents, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

3. Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent on the date hereof:

3.1 Execution of Agreement. Each Obligor, Administrative Agent and the Required
Lenders shall have duly executed and delivered this Agreement.

3.2 Restructuring Support Agreement. The RSA has been executed and delivered by
all requisite parties thereto.

3.3 Accuracy of Representations and Warranties. All representations and
warranties contained in Section 4 hereof shall be true and correct in all
respects.

4. Representations and Warranties. Each Obligor hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

4.1 the execution, delivery and performance by the Obligors of this Agreement:

(a) are within each Obligor’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Obligor or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Obligors of this Agreement);

 

3



--------------------------------------------------------------------------------

(b) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Obligor or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect,

(c) will not violate any Sanctions and Applicable Law or any Organic Documents
of any Obligor or any Restricted Subsidiary, or any order of any Governmental
Authority,

(d) will not violate or result in a default under any Material Contract, or give
rise to a right thereunder to require any payment to be made by any Obligor or
any Restricted Subsidiary and

(e) will not result in the creation or imposition of any Lien on any Property of
any Obligor or any Restricted Subsidiary (other than the Liens created by the
Loan Documents);

4.2 this Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

4.3 no Default or Event of Default (other than any Specified Default) has
occurred and is continuing and

4.4 Borrowers have delivered to the Administrative Agent on the date hereof an
executed copy of the RSA, which is a true and complete executed copy thereof.

5. Reaffirmation. Each of the Obligors hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Obligor acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.

6. Miscellaneous.

6.1 Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.

6.2 Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

 

4



--------------------------------------------------------------------------------

6.3 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.

6.4 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

6.5 References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

6.6 Loan Document. This Agreement shall be deemed to be and shall constitute a
Loan Document.

6.7 Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Loan Agreement. The Loan Agreement and each of the Loan
Documents remain in full force and effect.

6.8 Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

6.9 Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: KEY ENERGY SERVICES, INC. By   /s/ J. Marshall Dodson   Name: J.
Marshall Dodson   Title: Interim Chief Executive Officer, Senior Vice President
and Chief Financial Officer

 

KEY ENERGY SERVICES, LLC. By   /s/ J. Marshall Dodson   Name: J. Marshall Dodson
  Title: Interim Chief Executive Officer, Senior Vice President and Chief
Financial Officer

[Signature Page to Fourth Amendment to Forbearance Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
and a Lender By   /s/ Ajay Jagsi   Name: Ajay Jagsi   Title: Vice President

[Signature Page to Fourth Amendment to Forbearance Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By   /s/ William M. Plough  
Name: William M. Plough   Title: Vice President

[Signature Page to Fourth Amendment to Forbearance Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By   /s/ Maria Levy   Name: Maria
Levy   Title: Vice President

 

By   /s/ Michael L. Zion   Name: Michael L. Zion   Title: Vice President

[Signature Page to Fourth Amendment to Forbearance Agreement]